ATTORNEYS AT LAW
5260 North Palm Avenue, Suite 400

SAGASER, WATKINS & WIELAND PC

Fresno, California 93704
Telephone: (559) 421-7000

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

Howard A. Sagaser, State Bar No. 72492

Ian B. Wieland, State Bar No. 285721

David G. Litman, State Bar No. 285768
SAGASER, WATKINS & WIELAND, PC
5260 North Palm Avenue, Suite 400

Fresno, California 93704

Telephone: (559) 421-7000

Facsimile: (559) 473-1483

Lynn E. Calkins (Pro Hac Vice)
HOLLAND & KNIGHT, LLP
800 17th Street N.W., Suite 1100
Washington, D.C. 20006
Telephone: (202) 457-7041
Facsimile: (202) 955-5564

Chelsea Ashbrook McCarthy (Pro Hac Vice)
HOLLAND & KNIGHT, LLP

150 N. Riverside Plaza, Ste. 2700

Chicago, IL 60606

Telephone: (312) 263-3600

Facsimile: (312) 578-6518

ARMANDO ZAVALA, individually and on
behalf of all others similarly situated,

Plaintiff,
Vv.

GREATBANC TRUST COMPANY, KEVIN
KRUSE, THE KRUSE-WESTERN, INC.
BOARD OF DIRECTORS, THE
ADMINISTRATION COMMITTEE, and
JOHN AND JANE DOES 1-30,

Defendants.

 

Nee Nee! ee eee” Saeet! Seamaeet! Scene seagget! Sastt! cagtt! Semagtt! att! mama! “nae! magget! mae!

Case 1:19-cv-00239-DAD-SKO Document 54-1 Filed 12/06/19 Page 1 of 17

Attorneys for Defendants Kruse Western, Inc., The Kruse Western, Inc. Board of Directors, The
Administration Committee, Kevin Kruse, and GreatBanc Trust Co.

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF CALIFORNIA

CASE NO. 19-cv-00239-DAD-SKO

MEMORANDUM IN SUPPORT OF
MOTION FOR JUDGMENT ON THE
PLEADINGS, OR ALTERNATIVELY,
MOTION FOR SUMMARY JUDGMENT

Date: March 3, 2020
Time: 9:30 am
Courtroom: 5

Judge: Hon. Dale A. Drozd

Complaint filed: February 19, 2019
Amended Complaint Filed: August 16, 2019

 

 

012749.00008 - 248759.1

MEMORANDUM IN SUPPORT OF DEFENDANTS’ MOTION FOR JUDGMENT
ON THE PLEADINGS, OR ALTERNATIVELY, SUMMARY JUDGMENT

 
ATTORNEYS AT LAW
5260 North Palm Avenue, Suite 400

SAGASER, WATKINS & WIELAND PC

Fresno, California 93704
Telephone: (559) 421-7000

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

IL.

 

I.
IV.

Case 1:19-cv-00239-DAD-SKO Document 54-1 Filed 12/06/19 Page 2 of 17

TABLE OF CONTENTS
INTRODUCTION ooooceececccccccccesscssccsseceessessecesesseceeeesesseeeseesessecesscssesscneessasesesssesesesecseeseesnens 1
STATEMENT OF FACTS uuu.cccccccccsccsscsccesseseesscctecnecesesseeeseessceeseessesseseesesssesseesenseseaenneenesigs 1
LEGAL STANDARD 2. .eccccccccccesscesscessestsecneeenseceaeesaeerseeessesssesenssssesseesseeseseseeseaeenaseneneraees 2
ARGUMENT ooucecceccccccccceccsesceseceesecesecesseseeeeeeenseseceessecsseesssesseeeeeseesesseeeseesnesesesenasenseeerseraees 5
A. PLAINTIFF SIGNED A KNOWING AND VOLUNTARY RELEASE OF
CLAIMS. uc eccceccesccscsceccessscescessecsneceeeenseseseenaeessceeseeeseeesucesscnesssseceseseeasenseesseeenereeeeeny 5
B. EACH OF THE DEFENDANTS ARE RELEASED PARTIES. .....ccccecscsseeeeseees 8
1. GreatBanc Trust Company... ceccecscceessessessetsseneessesteseaeenensesnanenereoes 9
2. Board of Directors and Kevin Kruse... cess secceeseescseeeeeeesessensseennetens 10
3. The Administration Committee ........ cece eescesserescesesseeeeseeeeseeeseseeeesaeensnes 10
C. PLAINTIFF’S CLAIMS ARE WITHIN THE SCOPE OF THE RELEASE. ....... 11
CONCLUSION wou cecccccccecccsscsescssscessesseeeseeeesecsseeeneeseesaececsssascseseesessecsseeenaecessensessaeessaeengee® 13

i

MEMORANDUM IN SUPPORT OF DEFENDANTS’ MOTION FOR JUDGMENT

ON THE PLEADINGS, OR ALTERNATIVELY, SUMMARY JUDGMENT
012749.00008 - 248759.1

 
ATTORNEYS AT LAW
5260 North Palm Avenue, Suite 400

SAGASER, WATKINS & WIELAND PC

Fresno, California 93704
Telephone: (559) 421-7000

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

Case 1:19-cv-00239-DAD-SKO Document 54-1 Filed 12/06/19 Page 3 of 17

TABLE OF AUTHORITIES

Cases

Abrego Abrego v. Dow Chem. Co.,
443 F.3d 676, 681-82 (9th Cir. 2006)... eecescessesseesscsseescsesssessesesseesessaseseececessseeecaseasnernesseeetens 4

Anderson v. Liberty Lobby, Inc.,
ATT U.S. 242, 252 (1986) oo cccccscsccseeceeesesseeerecsessessesesesscesesesessecssnecsseseseesesseeesseneenenereecaseesesneneeseteess 5

Barnes v. Cty. of Placer,
654 F. Supp. 2d 1066, 1070 (E.D. Cal. 2009)... cccccceceeeeseseseseeneneceeseeeseestetensneerneneeneneretecsey 5

Bennett v. CNA Ins. Cos.,

No. C-99-03127-EDL, 2001 WL 30533, at *4 (N.D. Cal. Jan. 5, 2001)... eceeeseeteeeeteeneees ii
Bowles v. Reade,

198 F.3d 752, 760 (9th Cir. 1999)... ceeecsecesseeseeseseescsecscsessesessesecnecsesseeseseseesenessesgereneeaseey 11, 12
Celotex Corp. v. Catrett,

ATT U.S. 317, 323-24 (1986) wo. ccccescceccscesceesseeccsecsesesescsenscsssecsecssseseecsecsesensseeessnessecseaeneeaseeenensees 4
Doleman v. Meiji Mut. Life Ins. Co.,

727 F.2d 1480, 1482 (9th Cir, 1984)... ee cescecneessesersessnenessessesseeseesassecsessessenseeesseetsesesesensaens 3
Dorman vy. Charles Schwab Corp.,

780 Fed. App’x 510, 514 (Oth Cir. 2019)... cceceeecesensesesenseessenenseseeecsseeeeetseneresssseeneeeneeseees 12
Fitz v. Schlesinger,

957 F.2d 78, 82 (2d Cir. 1992)... cceccecsesscsecseescsetscnessenscsessceseseecasenesacsesseseessereseaesseseeeresseneesetsees 5
Gonda v. Permanente Med. Group, Inc.,

691 Fed. App’x 397, 399 (Oth Cir, 2017)... ccccesesssesssssesecsesenesecsesesseseneeseaseenecseeesesesnsneneeonenerses 5
Halldorson v. Wilmington Trust,

182 F. Supp. 3d 531, 545 (E.D. Va. 2016)... ecesceesesesenseseeeeneeseeeeeteneeensesenenenensaerenssseaneaneenenes 10
Hammer v. City of Sun Valley

700 Fed. App’x 659, 660 (9th Cir, 2017)... ccccccccscesseseesseseseeseenenenseeeaeeeeenenensentenesnensessnsnsesenennegs 4
Howell v. Motorola, Inc.,

No. 03 C 5044, 2005 WL 2420410, at *6—*7 (N.D. Ill. Sept. 30, 2005)... ee ceceteneeeeteeetees 10

Innis v. Bankers Trust Co. of S.D.,
No. 4:16-cv-00650-RGE-SBJ, 2019 WL 2714509, at *6 (S.D. Iowa Apr. 30, 2019).7, 10, 12, 13

Kramer v. Vendome Group LLC,

No. 11 Civ. 5245 (RJS), 2012 WL 4841310, at *5 (S.D.N.Y. Oct. 4, 2012) oo. eeeeeteeeteetetetes 8
Leavitt v. Northwestern Bell Telephone Co.,

921 F.2d 160, 163 (8th Cir. 1990)... ce eceessecnscneeeesessenseeneesenseseesessenesseneessneeseneeeersenenerseteeseens 7
Liyan He v. Cigna Life Ins. Co. of New York,

No. 14-cv-2180, 2017 WL 4350570, at *2 1.2 (SAME) oo... eee eeeeeseeeeseeeeneeeeeteteeeneeeeteenens 10, 11
Marder v. Lopez,

450 F.3d 445, 448 (9th Cir. 2006)... ccceceesesscesseseesessessseesssssecsesseenssseesssseeneeneceesessenseneseneeseenees 3
Morais v. Cen. Beverage Corp. Union Employees’ Supplemental Retirement Plan,

167 F.3d 709, 713 (1st Cir. 1999) ooo ceecceeeessseecsecsessstessenenesneesenseeeeeesenecseneessnesennesseneeey 5, 6,7
Morgan v. Cty. of Yolo,

436 F. Supp. 2d 1152, 1155 (E.D. Cal. 2006)... ccececesesecensseseteneesesenetenenseeeenenenenessssesearscsesentenses 2

il
MEMORANDUM IN SUPPORT OF DEFENDANTS’ MOTION FOR JUDGMENT

ON THE PLEADINGS, OR ALTERNATIVELY, SUMMARY JUDGMENT
012749.00008 - 248759.1

 
ATTORNEYS AT LAW
§260 North Palm Avenue, Suite 400

SAGASER, WATKINS & WIELAND PC

Fresno, California 93704
Telephone: (559) 421-7000

10
1]
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

Case 1:19-cv-00239-DAD-SKO Document 54-1 Filed 12/06/19 Page 4 of 17

Munoz v. PHH Corp.,

No. 1:08-CV-00759, 2014 WL 3906484, at *2 (E.D. Cal. Aug. 11, 2014)... ee eeeeee eens 4
Parisi v. Kaiser Foundation Health Plan Long Term Disability Plan,

No. C 06-04359, 2008 WL 220101, at *4 (N.D. Cal. Jan. 25, 2008)... cecceeeseteeeeeeettettereeeenaes 5
Parrino v. FHP, Inc.

146 F.3d 699, 706 (9th Cir. 1998)... cc ecceseecssssersesesessesesssneesssscsensenecsesseaeesenerssaesnersestesssseeenenes 4
Perez v. Bruister,

823 F.3d 250, 265-66, 270 (Sth Cir, 2016)... ce eececeescssseceseseeseesesesesesenseeesceseneeseaseneeeneeseeness 12
Piehl v. metro. Life Ins. Co.,

No. Civ. 03-669-MO, 2005 WL 627586, at *3 (D. Or. Mar. 16, 2005) oo... ee eceeeeteeteteeeeteeeeees 11

Shields vy. Amerigas Propane, Inc.,
No. CV 15-7245-GW(PJWX), 2016 WL 7173798, at *1 (C.D. Cal. Feb. 1, 2016

?

Ne
ua
i

Skinner v. Am. Med. Response Ambulance Serv., Inc.,
No. 10-CV-981-WQH-WMC, 2011 WL 839562, at *3 (S.D. Cal. Mar. 4, 2011)... eee 4

Sperduto v. Time Warner Cable, Inc.,

No. EDCV 17-00110 JGB (SPx), 2018 WL 6177239, at *6 (C.D. Cal. Aug. 13, 2018)......... 6, 11
Spokeo, Inc. v. Robins,

136 S.Ct. 1540, 1547-48 (2016) oe. ec eceeccereeseeteeeeeeceseessensecssceeesecessaseaceeeseeseeesensnesneeeeeerseeeeens 13
Sullivan v. Cap Gemini Ernst & Young US,

518 F. Supp. 2d 983, 994 (N.D. Ohi0 2007)... cceseecesesetetereteeteneneeeerenenenenenenensesesesenseeeesesensesens 8
Upadhyay v. Aetna Life Ins. Co.,

No. € 13-01368 SI, 2014 WL 883456, at *5 (N.D. Cal. Mar. 3, 2014)... cceseseeeeeeteeeeeeeeens 6
Varity Corp. v. Howe,

516 U.S. 489, 535 (1996)... eccccccccesseeesereceeeseneceesessseessesesescsenessecseseesenseeeesenecasesnesaeeeeneneesasisnes 9
Yang v. Dar Al-Handash Consultants,

250 F. App’x 771, 773 (Oth Cir. 2007) .o.ccccecccccsscseseeseseesessseceesneeesseeeneenenseseetasseasaerseenseseseesseeenesey 3
Statutes
29 United States Code Annotated § 1103 oo. e ee eeeessseessceseeeccssenesererssesseessssaeceseseeeeensesaneeneraeereess 9
Federal Rule of Civil Procedure 12(C) ....cccececssccseessesseesscseseresscesesseesseesnesseesessnecsseseceaeenseresseseaeeseans 2
Federal Rule of Civil Procedure 12(b) .....ccccecccesseseseeseeseeseeeesseseesessesecesarsessesaseaseesessaeessasereseesanensens 3
Federal Rule of Civil Procedure 12(C) .....cceceeccescsesessesseseeescesessecsssssecssesanesesesseseensensesteesseeeaereeeeseates 1
Federal Rule of Civil Procedure 56(C) ......ccceseeeceesecseseessseseeseseessessseessesneeeeessseesnserieenaeseeeesaeens 1,2,5
Other Authorities
Black’s Law Dictionary (10th ed. 2014)... cece eeseeseseeenseeeeneensenesneeereeeeetersenseeeseeensnsessesseens 9

iii
MEMORANDUM IN SUPPORT OF DEFENDANTS’ MOTION FOR JUDGMENT
ON THE PLEADINGS, OR ALTERNATIVELY, SUMMARY JUDGMENT

 

012749.00008 - 248759.1

 
SAGASER, WATKINS & WIELAND PC

ATTORNEYS AT LAW
5260 North Palm Avenue, Suite 400

Fresno, California 93704
Telephone: (559) 421-7000

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

Case 1:19-cv-00239-DAD-SKO Document 54-1 Filed 12/06/19 Page 5 of 17

Pursuant to Rule 12(c) of the Federal Rules of Civil Procedure, and alternatively Rule 56(a)
of the Federal Rules of Civil Procedure, all served Defendants respectfully submit this
Memorandum in Support of Defendants’ Motion for Judgment on the Pleadings, or in the
alternative, Motion for Summary Judgment, on all counts of the Amended Complaint (ECF No. 34).

1.
INTRODUCTION

As was discussed briefly during the hearing on November 5, 2019, Plaintiff lacks the ability
to bring this action at all, and judgment should be entered for Defendants.! As raised in the Second
Affirmative Defense of GreatBanc Trust Company, Kevin Kruse, and the Kruse Western, Inc. Board
of Directors, Plaintiff signed a severance agreement upon termination of his employment wherein
he expressly released the claims he has now brought in this action in exchange for a severance
payment and other consideration. Given that Plaintiff is unable to pursue this action, Plaintiffs
Complaint should be dismissed in its entirety.

Il.
STATEMENT OF FACTS

Plaintiff was hired by Western Milling on December 8, 2015 — after the inception of the
Western Milling Employee Stock Ownership Plan (“ESOP”) on November 4, 2015. Statement of
Undisputed Facts in Support of Defendants’ Motion for Judgment on the Pleadings, or Alternatively,
Motion for Summary Judgment (herein after referred to as “SOF”) Jf 1, 13.” Plaintiff first became
a participant in the ESOP on January 1, 2017. SOF 4 15.

On or about May 18, 2018, Plaintiff left the employment of Western Milling and, in
consideration for the payment set forth therein, executed a Severance Agreement, which contained

a release. SOF § 16-21, 23-29. Specifically, Plaintiff released Western Milling, LLC, “its

 

1 Given that Defendants have no intention of delaying the final resolution of this matter and in light of the
cautionary statement about the Court’s limited resources relayed during the hearing on November 5, 2019,
Defendants are filing this motion in time to be heard before the scheduled case management conference on
February 27, 2020. Plaintiff's counsel, however, was not available for the Court’s February hearing dates.

2 For the Court’s convenience, Defendants have included within the Statement of Undisputed Facts the
material that the Court can consider for purposes of the motion for judgment on the pleadings.

 

MEMORANDUM IN SUPPORT OF DEFENDANTS’ MOTION FOR JUDGMENT

ON THE PLEADINGS, OR ALTERNATIVELY, SUMMARY JUDGMENT
012749.00008 - 248759.1

 

 
SAGASER, WATKINS & WIELAND PC

ATTORNEYS AT LAW
5260 North Palm Avenue, Suite 400

Fresno, California 93704
Telephone: (559) 421-7000

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

Case 1:19-cv-00239-DAD-SKO Document 54-1 Filed 12/06/19 Page 6 of 17

subsidiaries and affiliates, and their respective present, former, and future officers, directors,
employees, stockholders, attorneys, insurers, and agents, and their respective heirs, executors,
administrators, successors, and assigns from any and all claims, demands, causes of action,
obligations and liabilities whatsoever, whether or not presently known or unknown, or fixed or
contingent . . . including, but not limited to, claims, demands or causes of action under . .. Employee
Retirement Income Security Act...” SOF 4 26.

Plaintiff filed his initial Complaint in this action on February 19, 2019 (ECF No. 1) and an
Amended Complaint on August 16, 2019 (ECF No. 34) (collectively, the “Complaint”), asserting
claims that Plaintiff waived against parties that he expressly released by executing his Severance
Agreement. Kevin Kruse admits that he is a director of Kruse Western, an affiliate of Western
Milling, and was released by Plaintiff. SOF 4 10. The Board of Directors are, by definition,
directors of Kruse Western. GreatBanc Trust admits that it is the trustee of the ESOP trust, which
holds all outstanding shares of Kruse Western stock; accordingly, it is a “stockholder” or an
“administrator” of Kruse Western’s sole shareholder and a released party. SOF { 5-6. And, the
Administration Committee is an agent of the ESOP, which itself is an affiliate of Western Milling.
SOF 4f 11-12. Because Plaintiff released his claims against each of the Defendants, Plaintiff cannot
maintain this action and judgment should be entered in favor of all Defendants on all aspects of the
Complaint.

Ii.
LEGAL STANDARD

Defendants move for judgment on the pleadings pursuant to Federal Rule of Civil Procedure
12(c) or, in the alternative, for summary judgment pursuant to Rule 56.

“Judgment on the pleadings is appropriate if, assuming the truth of all materials facts pled
in the complaint, the moving party is nonetheless entitled to judgment as a matter of law.” Morgan
v. Cty. of Yolo, 436 F. Supp. 2d 1152, 1155 (E.D. Cal. 2006), aff'd, 277 Fed. App’x 734 (9th Cir.
2008). The standard for granting a motion for judgment is the same as for a motion to dismiss. Id.
The primary difference between the two is timing, with motions for judgment on the pleadings filed

2

MEMORANDUM IN SUPPORT OF DEFENDANTS’ MOTION FOR JUDGMENT

ON THE PLEADINGS, OR ALTERNATIVELY, SUMMARY JUDGMENT
012749.00008 - 248759.

 
SAGASER, WATKINS & WIELAND PC

ATTORNEYS AT LAW
5260 North Palm Avenue, Suite 400

Fresno, California 93704
Telephone: (559) 421-7000

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

Case 1:19-cv-00239-DAD-SKO Document 54-1 Filed 12/06/19 Page 7 of 17

after pleadings have closed, and motions to dismiss generally filed before an Answer is filed. Id.
Thus, a court is to dismiss a claim pursuant to a motion for judgment on the pleadings where “the
movant clearly establishes that no material issue of fact remains to be resolved and that he is entitled
to judgment as a matter of law.” Doleman v. Meiji Mut. Life Ins. Co., 727 F.2d 1480, 1482 (9th Cir.
1984). In so doing, the Court must “(1) construe a claim in the light most favorable to the plaintiff,
and (2) accept all well-pleaded factual allegations as true, as well as all reasonable inferences to be
drawn from them.” Shields v. Amerigas Propane, Inc., No. CV 15-7245-GW(PJWX), 2016 WL
7173798, at *1 (C.D. Cal. Feb. 1, 2016). However, the plaintiff must plead facts that are “plausible
on [their] face,” and “[t]he court need not accept as true ‘legal conclusions merely because they are
cast in the form of factual allegations.’” Jd. (internal citations omitted).

On a motion for judgment on the pleadings, the court may consider “the allegations on the
face of the complaint (including documents attached thereto), matters which are properly judicially
noticeable[,] and documents whose contents are alleged in a complaint and whose authenticity no
party questions, but which are not physically attached to the pleading.” Shields, No. CV 15-7245-
GW(PJWX), 2016 WL 7173798, at *2 (issuing a tentative ruling granting in part a motion for
judgment on the pleadings). Thus, the court “may consider evidence on which the complaint
‘necessarily relies’ if: (1) the complaint refers to the document; (2) the document is central to the
plaintiff's claim; and (3) no party questions the authenticity of the copy attached to the 12(b)(6)
motion.” Marder v. Lopez, 450 F.3d 445, 448 (9th Cir. 2006). “The court may treat such a document
as “part of the complaint, and thus may assume that its contents are true for purposes of a motion to
dismiss under Rule 12(b)(6).” Id.

It is proper here for the Court to consider the Release, the ESOP Plan, and the ESOP Trust
in ruling on the motion for judgment on the pleadings. The Ninth Circuit in Marder considered a
release of claims signed by plaintiff as “central to her claim” in affirming the lower court’s grant of
defendants’ motion to dismiss. Jd at 454; see also Yang v. Dar Al-Handash Consultants, 250 F.
App’x 771, 773 (9th Cir. 2007) (finding defendant was entitled to judgment on the pleadings where
“the only reasonable interpretation” of an indemnity clause was dismissal); Skinner v. Am. Med.

3

MEMORANDUM IN SUPPORT OF DEFENDANTS’ MOTION FOR JUDGMENT

ON THE PLEADINGS, OR ALTERNATIVELY, SUMMARY JUDGMENT
012749,00008 - 248759.1

 
SAGASER, WATKINS & WIELAND PC

ATTORNEYS AT LAW
5260 North Palm Avenue, Suite 400

Fresno, California 93704
Telephone: (559) 421-7000

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

Case 1:19-cv-00239-DAD-SKO Document 54-1 Filed 12/06/19 Page 8 of 17

Response Ambulance Serv., Inc., No. 10-CV-981-WQH-WMCG, 2011 WL 839562, at *3 (S.D. Cal.
Mar. 4, 2011) (considering plaintiff's signed release in granting in part defendant’s motion for
judgment on the pleadings). Likewise, the Ninth Circuit in Hammer v. City of Sun Valley held the
lower court did not err in considering a former employee’s release, signed in exchange for a
severance payment, on a motion for judgment on the pleadings without converting it to a motion for
summary judgment. 700 Fed. App’x 659, 660 (9th Cir. 2017) (finding that because contract
interpretation is a matter of law where the terms are unambiguous under Idaho law, the court may
interpret the unambiguous language of the release); see also Shields, No. CV 15-7245-GW(PJ WX),
2016 WL 7173798 (considering the plaintiffs release of claims on a motion for judgment on the
pleadings without converting it to a motion for summary judgment). Additionally, Plaintiff agreed
in conjunction with Defendants’ motion to dismiss the Amended Complaint that the Plan could be
considered at the pleadings stage because it is incorporated by reference into the Complaint. ECF
No. 51-1 at p. 2.n. 1. Because the Plan document specifies that the ESOP Trust Agreement forms
part of the Plan, the Trust Agreement can likewise be considered by the Court at the pleadings stage.
SOF 3; Parrino v. FHP, Inc. 146 F.3d 699, 706 (9th Cir. 1998), superseded by statute on other
grounds as recognized in Abrego Abrego v. Dow Chem. Co., 443 F.3d 676, 681-82 (9th Cir. 2006),
(considering group health plan application on motion to dismiss claims under ERISA “[b]ecause
Parrino’s claims rest on his membership in FHP’s plan and on the terms of the plan, documents
governing plan membership, coverage, and administration are essential to his complaint”).
Alternatively, a court may convert a motion for judgment on the pleadings to a motion for
summary judgment if the moving party presents matters outside the pleadings, if those matters that
are not incorporated by reference in the complaint or judicially noticeable and the court relies on
them. Munoz v. PHH Corp., No. 1:08-CV-00759, 2014 WL 3906484, at *2 (E.D. Cal. Aug. 11,
2014). A primary purpose of the summary judgment rule is to “dispose of factually unsupported
claims,” and “it should be interpreted in a way that allows it to accomplish this purpose.” Celotex
Corp. v. Catrett, 477 U.S. 317, 323-24 (1986). Summary judgment is appropriate where “there is
no genuine issue as to any material fact and that the moving party is entitled to judgment as a matter

4

MEMORANDUM IN SUPPORT OF DEFENDANTS’ MOTION FOR JUDGMENT

ON THE PLEADINGS, OR ALTERNATIVELY, SUMMARY JUDGMENT
012749.00008 - 248759.1

 

 
SAGASER, WATKINS & WIELAND PC

ATTORNEYS AT LAW
5260 North Palm Avenue, Suite 400

Fresno, California 93704
Telephone: (559) 421-7000

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

Case 1:19-cv-00239-DAD-SKO Document 54-1 Filed 12/06/19 Page 9 of 17

of law.” Fed. R. Civ. P. 56(c). “The moving party bears the initial burden of demonstrating the
absence of a genuine issue of material fact for trial.” Barnes v. Cty. of Placer, 654 F. Supp. 2d 1066,
1070 (E.D. Cal. 2009), aff'd, 386 F. App’x 633 (9th Cir. 2010). “If the moving party meets its
burden, the burden of production then shifts so that “the non-moving party must set forth, by
affidavit or as otherwise provided in Rule 56, ‘specific facts showing that there is a genuine issue
for trial.’” Jd. The non-moving party may not rely on a mere “scintilla of evidence” but must rely
on “evidence on which the jury could reasonably find for [the non-moving party].” Jd. (quoting
Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 252 (1986)).
IV.
ARGUMENT

Judgment should be entered in favor of Defendants because Plaintiff knowingly and
voluntarily released the claims in this lawsuit against each of the Defendants, and Plaintiff cannot
otherwise bring the claims on behalf of the Plan.
A. PLAINTIFF SIGNED A KNOWING AND VOLUNTARY RELEASE OF CLAIMS.

The Release Plaintiff signed was signed knowingly and voluntarily and is enforceable under
ERISA. Whether a release is knowing and voluntary and, hence, enforceable under ERISA is based
on the totality of the circumstances. Morais v. Cen. Beverage Corp. Union Employees’
Supplemental Retirement Plan, 167 F.3d 709, 713 (1st Cir. 1999), cited in Gonda v. Permanente
Med. Group, Inc., 691 Fed. App’x 397, 399 (9th Cir. 2017). Factors courts consider in this analysis
are: “(1) plaintiff's education and business sophistication; (2) the respective roles or [sic] employer
and employee in determining the provisions of the waiver; (3) the clarity of the agreement; (4) the
time plaintiff had to study the agreement; (5) whether plaintiff had independent advice, such as that
of counsel; and (6) the consideration for the waiver.” Parisi v. Kaiser Foundation Health Plan Long
Term Disability Plan, No. C 06-04359, 2008 WL 220101, at *4 (N.D. Cal. Jan. 25, 2008); see also
Fitz v. Schlesinger, 957 F.2d 78, 82 (2d Cir. 1992).

The unambiguous plain language of the Release, without resort to extrinsic evidence,

supports the conclusion that, based on the totality of the circumstances, the Release was knowing

5

MEMORANDUM IN SUPPORT OF DEFENDANTS’ MOTION FOR JUDGMENT

ON THE PLEADINGS, OR ALTERNATIVELY, SUMMARY JUDGMENT
012749.00008 - 248759.1

 
SAGASER, WATKINS & WIELAND PC

ATTORNEYS AT LAW
5260 North Palm Avenue, Suite 400

Fresno, California 93704
Telephone: (659) 421-7000

10
i
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

Case 1:19-cv-00239-DAD-SKO Document 54-1 Filed 12/06/19 Page 10 of 17

and voluntary. Cf Morais, 167 F.3d at 712-13 (relying on unambiguous language of release and
disregarding extrinsic evidence that contradicted its plain language in finding that release of ERISA
claims was enforceable). The Release is clear. Its plain language, which begins on the first page
under the heading “General Release,” states that Plaintiff is releasing claims under ERISA:

2. General Release

a. In consideration of Employee’s agreement hereunder,
including, but not limited to, the Severance Payment offered by
Employer to Employee hereunder, Employee . . . hereby releases and
forever discharges Employer, its subsidiaries and affiliates, and their
respective present, former, and future officers, directors, employees,
stockholders, attorneys, insurers, and agents, and their respective
heirs, executors, administrators, successors and assigns (collectively,
“the Releasees”) from any and all claims, demands, causes of action,
obligations and liabilities whatsoever, whether or not presently known
or unknown, or fixed or contingent . . . including, but not limited to,
claims, demands or causes of action under . . . Employee Retirement
Income Security Act...

SOF § 26. See Sperduto v. Time Warner Cable, Inc., No. EDCV 17-00110 JGB (SPx), 2018 WL
6177239, at *6 (C.D. Cal. Aug. 13, 2018) (“Courts . . . have found releases were knowing and
voluntary where the contracts specifically stated that they applied to employee benefit plans and
ERISA claims.” (citation omitted)); Upadhyay v. Aetna Life Ins. Co., No. C 13-01368 SI, 2014 WL
883456, at *5 (N.D. Cal. Mar. 3, 2014) (upholding release of ERISA claims where the release
expressly stated that it applied to any claims arising under ERISA).

In a separate paragraph immediately after the specific release of ERISA claims, Plaintiff

again acknowledges and agrees that he was executing a general release:

i. The foregoing release is a general release of claims, demands,
causes of action, obligation, damages, and liabilities of any nature
whatsoever, and is intended to encompass all known and unknown,
foreseen and unforeseen claims which he may have against the
Releasees, or any of them, as of the moment he signs this Agreement,
except for those claims which may arise out of the terms of this
Agreement.

SOF { 27. Immediately above his signature, Plaintiff acknowledges a third time that he was

releasing all claims:

6

MEMORANDUM IN SUPPORT OF DEFENDANTS’ MOTION FOR JUDGMENT

ON THE PLEADINGS, OR ALTERNATIVELY, SUMMARY JUDGMENT
012749.00008 - 248759.1

 

 
SAGASER, WATKINS & WIELAND PC

ATTORNEYS AT LAW
5260 North Palm Avenue, Suite 400

Fresno, California 93704
Telephone: (559) 421-7000

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

Case 1:19-cv-00239-DAD-SKO Document 54-1 Filed 12/06/19 Page 11 of 17

19. Voluntary Execution of Agreement. Employee understands
and agrees that he executed this Agreement voluntarily, without any
duress or undue influence on the part or behalf of Employer or any
third party, with the full intent of releasing all of his claims against
Employer and any of the other Releasees. Employee acknowledges
that: (a) he has read this Severance Agreement; (b) he has been
represented in the preparation, negotiation, and execution of this
Severance Agreement by legal counsel of his own choice or has
voluntarily elected not to retain legal counsel; (c) he understands the
terms and consequences of this Severance Agreement and of the
releases it contains; and (d) he is fully aware of the legal and binding
effect of this Severance Agreement.

SOF § 28 (second emphasis added). The clarity of the Release thus weighs in favor of Defendants.
Innis v. Bankers Trust Co. of S.D., No. 4:16-cv-00650-RGE-SBJ, 2019 WL 2714509, at *6 (S.D.
Iowa Apr. 30, 2019) (noting that clarity of release language, including acknowledgement
immediately above signature, weighed in favor of finding the release knowing and voluntary).

Plaintiff also acknowledges in Section 19 of the Release that he had the opportunity to speak
with legal counsel. SOF § 28. Plaintiff agreed that he was represented in the preparation of the
Release or voluntarily elected not to retain counsel. Jd. He acknowledges that he entered into the
Release voluntarily and that he read and understood the terms of the Release. Jd. Plaintiff signed
the Release immediately below this affirmation. These facts weigh in Defendants’ favor. Leavitt
v. Northwestern Bell Telephone Co., 921 F.2d 160, 163 (8th Cir. 1990) (“The release advised Leavitt
of his right to consult an attorney, but Leavitt chose to sign the release without obtaining legal
advice.”); see also Morais, 167 F.3d at 713 (crediting unambiguous language of release stating that
plaintiff sought advice from counsel and union officials in finding that release was knowing and
voluntary). While the Release is not clear about the roles of Plaintiff and the Company in
determining the provisions of the waiver, the fact that Plaintiff acknowledged that he consulted with
counsel or chose not to consult with counsel neutralizes any negative inference against Defendants
as to this factor. Cf Morais, 167 F.3d at 714 (finding that plaintiff's access to outside advisors
neutralized negative inference from plaintiff's limited education and concluding that release was
enforceable).

In addition, Plaintiff received consideration for the Release. The Release specifies that

Plaintiff received the sum of $2,500. The Release states that this Severance Payment was paid as

7

MEMORANDUM IN SUPPORT OF DEFENDANTS’ MOTION FOR JUDGMENT
ON THE PLEADINGS, OR ALTERNATIVELY, SUMMARY JUDGMENT

 

012749.00008 - 248759.1

 
ATTORNEYS AT LAW
5260 North Palm Avenue, Suite 400

SAGASER, WATKINS & WIELAND PC

Fresno, California 93704
Telephone: (559) 421-7000

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

Case 1:19-cv-00239-DAD-SKO Document 54-1 Filed 12/06/19 Page 12 of 17

consideration for the resolution of any and all claims Plaintiff may have. SOF {§ 17, 26. As
additional consideration, the Company agreed not to contest unemployment if Plaintiff chose to
submit a claim; and the Company agreed to give Plaintiff a neutral reference to prospective
employers. SOF § 23. This amounts to sufficient consideration to conclude that the Release was
knowing and voluntary. Kramer v. Vendome Group LLC, No. 11 Civ. 5245 (RJS), 2012 WL
4841310, at *5 (S.D.N.Y. Oct. 4, 2012) (“Thus, as a result of signing the Release, Plaintiff received
a month’s salary and other benefits that she would not have been entitled to had she simply been
terminated. ... Accordingly, this factor weighs in favor of the validity of the Release.”).

For these reasons, the unambiguous language of the Release demonstrates that it was a
knowing and voluntary waiver.

However, if the Court concludes that consideration of extrinsic evidence is appropriate, the
consideration of such evidence further supports a finding that the Release is enforceable. Plaintiff
was not forced to sign the release at the time it was presented, although Plaintiff chose to do so.
SOF §f 20-21. After signing it, Plaintiff specifically requested that the Company issue him a new
severance check to reflect the taxes that had been initially withheld. SOF { 23-25. This request
demonstrates that Plaintiff had the power to negotiate the agreement. Further, the consideration
paid to Plaintiff in exchange for the Release was equal to about one month of pay at Plaintiff's
hourly wage in effect immediately prior to his departure. SOF { 18. Sullivan v. Cap Gemini Ernst
& Young US, 518 F. Supp. 2d 983, 994 (N.D. Ohio 2007) (holding that one month’s salary was
sufficient consideration, among other factors, to find release was knowing and voluntary).

B. EACH OF THE DEFENDANTS ARE RELEASED PARTIES.

Each of the named Defendants—GreatBanc Trust Company, Kevin Kruse, The Kruse
Western, Inc. Board of Directors, and The Administration Committee*—is covered by the Release.
The Release provides that Plaintiff: “releases and forever discharges Employer [Western Milling,

LLC], its subsidiaries and affiliates, and their respective present, former, and future officers,

 

3 The Administration Committee is not at issue yet in the proceedings and has a motion to dismiss pending.
However, Defendants address the applicability of the Release as to the Administration Committee for judicial
efficiency.

8

MEMORANDUM IN SUPPORT OF DEFENDANTS’ MOTION FOR JUDGMENT
ON THE PLEADINGS, OR ALTERNATIVELY, SUMMARY JUDGMENT

 

012749.00008 ~ 248759.1

 
SAGASER, WATKINS & WIELAND PC

ATTORNEYS AT LAW
5260 North Palm Avenue, Suite 400

Fresno, California 93704
Telephone: (559) 421-7000

Oo 7A NN DD

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

Case 1:19-cv-00239-DAD-SKO Document 54-1 Filed 12/06/19 Page 13 of 17

directors, employees, stockholders, attorneys, insurers, and agents, and their respective heirs,
executors, administrators, successors and assigns (collectively, “the Releasees”) ....” SOF { 26.
1. GreatBanc Trust Company

 

GreatBanc Trust Company is covered by the Release as a stockholder of Kruse Western
stock or alternatively, as an “administrator” of a stockholder. The Release includes Western Milling
and its affiliates. Kruse Western, Inc. operates Western Milling, LLC and is its sole manager;
accordingly, it is an “affiliate” of Western Milling. SOF {{ 8-9; see Affiliate, Black’s Law
Dictionary (10th ed. 2014) (“A corporation that is related to another corporation by shareholdings
or other means of control; a subsidiary, parent, or sibling corporation.”). Hence, Kruse Western,
Inc. is within the scope of the Release, as an affiliate of Western Milling.

The Release also includes “stockholders” of “affiliates”; thus, the stockholders of Kruse
Western, Inc. are also within the scope of the Release. The ESOP Trust holds all outstanding shares
of Kruse Western stock. SOF 5. And the ESOP Trust may only act through its trustee, GreatBanc.
See 14 Causes of Action 411 (2019 ed.) (“[A] trust can act only through its trustee . . . .”); 29
U.S.C.A. § 1103 (“[The trustee or trustees shall have exclusive authority and discretion to manage
and control the assets of the plan. . . .”) (emphasis added); Varity Corp. v. Howe, 516 U.S. 489, 535
(1996) (“[T]he trustee’s authority over plan assets is exclusive .. . .”). Thus, because the ESOP
Trust owns 100% of Kruse Western, Inc. stock, and the ESOP Trust is governed exclusively by
GreatBanc, GreatBanc operates as the sole stockholder of Kruse Western, Inc. and is included in the
Release.

Alternatively, GreatBanc is included within the scope of the Release as an administrator’ of
Kruse Western’s sole stockholder. The general term “administrator” means “[s]omeone who
manages or heads a business, public office, agency, or other organization.” Administrator, Black’s
Law Dictionary (10th ed. 2014). Plaintiff alleges, and GreatBanc admits, that it holds, manages,
and controls the ESOP Trust, whose primary asset is Kruse Western stock. SOF (5,7. The ESOP

Trust Agreement further confirms that GreatBanc, as Trustee, administers the ESOP Trust: “All

 

4 GreatBanc is not contending it is the Administrator of the Plan under ERISA.
9

MEMORANDUM IN SUPPORT OF DEFENDANTS’ MOTION FOR JUDGMENT

ON THE PLEADINGS, OR ALTERNATIVELY, SUMMARY JUDGMENT
012749.00008 - 248759.1

 

 
SAGASER, WATKINS & WIELAND PC

ATTORNEYS AT LAW
5260 North Palm Avenue, Suite 400

Fresno, California 93704
Telephone: (559) 421-7000

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

Case 1:19-cv-00239-DAD-SKO Document 54-1 Filed 12/06/19 Page 14 of 17

contributions made under the Plan will be held, managed, and controlled by the Trustee acting under
this Trust Agreement, which forms part of the Plan. The administration of the Trust Fund [defined
as ‘all property of every kind held by the Trustee’] shall be coordinated with the administration of
the Plan.” SOF 97. Therefore, GreatBanc falls within the scope of the Release as the administrator
of the sole shareholder of Western Milling LLC’s affiliate, Kruse Western, Inc. See Innis, 2019 WL
2714509, at *8 (holding that trustee of ESOP fell within scope of release that included owners,
members, stockholders, and affiliates, and “all persons acting on behalf of, by, through, under or in
concert with any of them” because it was acting on behalf of the owners and stockholders).

2. Board of Directors and Kevin Kruse

Kevin Kruse and the Board are also released parties. The release includes “directors” of
“Employer[’s] [Western Milling, LLC’s] . . . affiliates.” SOF 26. As discussed above, Kruse
Western, Inc. is an affiliate of Western Milling LLC, as its sole manager. Thus, the Kruse Western
Board of Directors falls within the scope of the Release. Kevin Kruse admits that he is a member
of the Kruse Western Board. SOF 10. Accordingly, he also falls within the scope of the Release.

3. The Administration Committee

The Administration Committee is also a released party because it is an “agent” of the ESOP,
which is an “affiliate” of Western Milling LLC. The ESOP is an affiliate of Western Milling. It is
undisputed that the ESOP is an employee benefit plan designed to be invested primarily in company
stock. SOF 4 1. For these reasons, courts have routinely held that employee benefit plans are
“affiliates” of the companies that sponsor them. See, e.g., Halldorson v. Wilmington Trust, 182 F.
Supp. 3d 531, 545 (E.D. Va. 2016) (holding that ESOP Plan was an affiliate of the employer,
reasoning that it “was formed for the benefit of [the] employees”); Howell v. Motorola, Inc., No. 03
C 5044, 2005 WL 2420410, at *6—*7 (ND. Ill. Sept. 30, 2005) (concluding that language of release
extending to affiliates of company included employee benefit plan and finding that claims were
barred by release); Liyan He v. Cigna Life Ins. Co. of New York, No. 14-cv-2180, 2017 WL 4350570,
at *2 n.2 (same).

Mf

10

MEMORANDUM IN SUPPORT OF DEFENDANTS’ MOTION FOR JUDGMENT

ON THE PLEADINGS, OR ALTERNATIVELY, SUMMARY JUDGMENT
012749.00008 - 248759.1

 

 
SAGASER, WATKINS & WIELAND PC

ATTORNEYS AT LAW
5260 North Palm Avenue, Suite 400

Fresno, California 93704
Telephone: (559) 421-7000

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

Case 1:19-cv-00239-DAD-SKO Document 54-1 Filed 12/06/19 Page 15 of 17

Furthermore, the Administration Committee is an “agent” of the ESOP. Courts have
considered that administrators of employee benefit plans are agents of the sponsoring company or
the employee benefit plan, which in turn is a company affiliate. Piehl v. metro. Life Ins. Co., No.
Civ. 03-669-MO, 2005 WL 627586, at *3 (D. Or. Mar. 16, 2005) (interpreting release of claims to
include administrator of employee benefit plan); Liyan He, 2017 WL 4350570, at *2 (holding that
plan administrator qualified as an “agent” of the company or the employee benefit plan). Cf Bennett
v. CNA Ins. Cos., No. C-99-03127-EDL, 2001 WL 30533, at *4 (N.D. Cal. Jan. 5, 2001) (releasing
claims against third party issuer of benefit as an agent of the company). Plaintitf specifically alleges
the Administration Committee is the ESOP Plan Administrator under ERISA. SOF { 11. It is
responsible for administering the ESOP. SOF 4 12. Accordingly, the Administration Committee is
an “agent” of the ESOP (or the Company) and falls within the scope of the Release.

Cc. PLAINTIFF’S CLAIMS ARE WITHIN THE SCOPE OF THE RELEASE.

The scope of the Release specifically extends to ERISA claims, and, accordingly, Plaintiff
has released the claims in this lawsuit. The Release includes: “any and all claims, demands, causes
of action, obligations and liabilities whatsoever, whether or not presently known or unknown, or
fixed or contingent . . . including, but not limited to, claims demands or causes of action under . . .
Employee Retirement Income Security Act... .” SOF § 26. The clear language of this general
release extends to ERISA claims. Accordingly, it bars Plaintiff’s claims, each of which are brought
under ERISA. Sperduto, 2018 WL 6177239, at *6 (release mentioning ERISA claims barred claims
under ERISA); Upadhyay, 2014 WL 883456, at *5—*6 (same); see also Innis, 2019 WL 2714509,
at *9 (concluding that plaintiff's general release of claims, which did not specifically mention
ERISA, barred plaintiff's ERISA fiduciary claims and dismissing lawsuit with prejudice).

Defendants acknowledge that there is authority in the Ninth Circuit that an individual
plaintiff cannot release claims of an ERISA plan to recover losses to the plan under Section 502(a)(2)

without the plan’s consent. Bowles v. Reade, 198 F.3d 752, 760 (9th Cir. 1999).° Defendants also

 

5 The Ninth Circuit in Bowles observed that Plaintiffs claims in that case were really Section 502(a)(2) claims
because they sought “a return to The Plans and all participants of all losses incurred and any profits gained
from the alleged breach of fiduciary duty.” Bowles, 198 F.3d at 759-60. As the Court in Bowles recognized,
claims under 502(a)(3), which authorizes “other appropriate equitable relief,” may be brought for individual

 

MEMORANDUM IN SUPPORT OF DEFENDANTS’ MOTION FOR JUDGMENT
ON THE PLEADINGS, OR ALTERNATIVELY, SUMMARY JUDGMENT

 

012749,00008 - 248759.1

 
SAGASER, WATKINS & WIELAND PC

ATTORNEYS AT LAW
5260 North Palm Avenue, Suite 400

Fresno, California 93704
Telephone: (559) 421-7000

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

Case 1:19-cv-00239-DAD-SKO Document 54-1 Filed 12/06/19 Page 16 of 17

acknowledge that Plaintiff purports to bring this case to “restore losses” to the Plan and claims to
do so “on behalf of himself and other participants and beneficiaries.” ECF No. 34, § 1 and Requests
for Relief. However, Defendants dispute that the decision in Bowles precludes dismissal of
Plaintiff's claims. In Bowles, the court held that an individual settlement agreement and release
between the plaintiff and the defendant fiduciary, made without the consent of the plans that were
themselves parties to the litigation, could not bar the plans from pursuing the ERISA breach of
fiduciary duty claims under Section 502(a)(2) pending against the defendant fiduciary because such
claims were not “truly individual.” Bowles, 198 F.3d at 759-60.

In contrast, here, Defendants are not arguing that Plaintiff's Release prevents the Plan from
pursuing a claim for breach of fiduciary duty under Section 502(a)(2). Rather, Defendants’
argument is that Plaintiff is not entitled to pursue such claims on behalf of the Plan. Jnnis, 2019 WL
2714509, at *9 (distinguishing Bowles v. Reade and finding that release barred plaintiff from
bringing claims purportedly “on behalf of” the plan); see also Bowles, 198 F.3d at 761 (noting that
an amended complaint was filed joining a replacement trustee to present the plan participants’
interests). Cf Dorman v. Charles Schwab Corp., 780 Fed. App’x 510, 514 (9th Cir. 2019) (holding
that plan participant did not “waive any rights that belong to the Plan” in arbitration clause because
“[fw]hen an individual participant agrees to arbitrate, he does not give up any substantive rights that
belong to other Plan participants.”).

Plaintiff released his claims in exchange for consideration from the Company. And Plaintiff
did not become a participant in the ESOP until January 1, 2017, over a year after the close of the
transaction. SOF ff 1, 15. The Amended Complaint seeks to recover losses to the ESOP based
solely on the allegedly inflated price the ESOP paid in 20/5 for the stock. Courts have concluded
that losses as a result of any breach of fiduciary duty or overpaying for company stock are incurred
at the time of the transaction in question. See Perez v. Bruister, 823 F.3d 250, 265-66, 270 (Sth Cir.
2016) (concluding that the correct measure of damages if a court finds a violation to be the amount

the participants overpaid for the stock at the time of the transaction, not the difference between the

 

relief; accordingly, the holding in Bowles does not apply to Plaintiff's claim for equitable relief under Section
502(a)(3).
12
MEMORANDUM IN SUPPORT OF DEFENDANTS’ MOTION FOR JUDGMENT

ON THE PLEADINGS, OR ALTERNATIVELY, SUMMARY JUDGMENT
012749.00008 - 248759.1

 

 
SAGASER, WATKINS & WIELAND PC

ATTORNEYS AT LAW
5260 North Palm Avenue, Suite 400

Fresno, California 93704
Telephone: (659) 421-7000

“TN

Oo

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

Case 1:19-cv-00239-DAD-SKO Document 54-1 Filed 12/06/19 Page 17 of 17

purchase price and the current price). Because Plaintiff was not a participant when the alleged loss
occurred, Plaintiff is not a proper person to bring a claim “on behalf of” the Plan. Cf Spokeo, Inc.
v. Robins, 136 S.Ct. 1540, 1547-48 (2016) (requiring that regardless of any statutory right to bring
a claim, a plaintiff must show an injury-in-fact and concrete harm to satisfy constitutional standing
requirement); see also Innis, 2019 WL 2714509, at *12. For these reasons, Plaintiff's release bars
him from bringing the claims in this lawsuit.
V.
CONCLUSION
Because Plaintiff has released his claims against all Defendants, Defendants respectfully

request that the Court grant their motion and dismiss Plaintiffs claims with prejudice.
Dated: December 6, 2019 SAGASER, WATKINS & WIELAND PC

By:___/s/Ian B. Wieland

Howard A. Sagaser

Ian B. Wieland

Christopher M. Rusca

Attorneys for Defendants GreatBanc Trust
Company, Kevin Kruse, Kruse Western,
Inc., The Kruse Western Inc. Board of
Directors, and The Administration
Committee

13

MEMORANDUM IN SUPPORT OF DEFENDANTS’ MOTION FOR JUDGMENT
ON THE PLEADINGS, OR ALTERNATIVELY, SUMMARY JUDGMENT

 

012749.00008 - 248759.1

 
